Citation Nr: 1115869	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-03 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for detached retina, right eye (right eye disability).


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied reopening a previously denied claim for service connection for a right eye disability.  

Although the RO declined to reopen the claim of service connection for a right eye disability in the September 2008 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In June 2010, the Veteran testified at a Central Office hearing conducted before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted new evidence in support of his appeal; however, he waived RO review of such additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).  

At the June 2010 Board hearing, the Veteran's attorney indicated that he was considering filing a motion for reconsideration of the July 1977 Board decision or a motion to revise that decision based on clear and unmistakable error (CUE).  The pleading requirements for a motion for reconsideration are delineated in 38 C.F.R. § 20.1001, while such requirements for a motion to revise based on CUE are outlined in 38 C.F.R. § 20.1404.  The record does not reflect the Veteran or his representative has submitted a motion in accordance with either of these sections.  Hence, neither a motion for reconsideration nor a CUE motion of the July 1977 Board decision are currently before the Board.
The matter of entitlement to service connection for a right eye disability based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 2003 rating decision declined to reopen a claim of service connection for a right eye disability that was previously denied by a final July 1977 Board decision.

2.  The evidence associated with the claims file subsequent to the December 2003 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a right eye disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2003 RO decision that denied the Veteran's reopened claim of entitlement to service connection for a right eye disability is final.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted, the claim of service connection for a right eye disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant of the portion of the new and material evidence claim being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless.  

New and Material Evidence - Legal Criteria

In a September 1976 rating decision, the RO denied the Veteran's claim for service connection for a right eye disability.  The Veteran appealed the denial to the Board, which denied the Veteran's claim for service connection in a July 1977 Board decision that became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In January 2003, the Veteran filed a claim to reopen his claim of service connection for a right eye disability.  A December 2003 rating decision denied the claim to reopen.  He was properly notified of that decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective for all claims to reopen filed on or after 
August 29, 2001.  The instant claim to reopen was filed after that date, and the new definition applies.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence - Right Eye Disability

Evidence of record in December 2003 included the Veteran's service treatment records (STRs).  On June 1972 enlistment examination, it was clinically noted that the Veteran had amblyopia since birth and defective color vision, with a profile of 2 given for the eyes on examination.  The Veteran's uncorrected distant vision in the right eye was 20/400.  A June 22 record notes a macular hole in the Veteran's right eye.  On June 1975 separation examination, the Veteran reported no health problems in service, except for problems with his right eye.  

July 1975 VA records note the Veteran had an area of retinoschisis underlying a detachment with full thickness retinal hole adjacent to the area and a macular cyst.  A few days later, the Veteran underwent a retinal re-attachment. 

On July 1976 VA examination the Veteran reported that blurred vision developed in late 1972.  He stated that he did not receive treatment at that time and was told he had a lazy eye.  Subsequent to service he was unable to get a driver's license because of poor vision.  He was then told that he had a detached retina and he reported undergoing surgery in July 1975.  The examiner noted that the whole central part of the right retina was dark and scarred.  The diagnosis was amblyopia and detached retina, right eye.  The examiner commented that his vision was noted to be poor on all examinations made during service.

Evidence added to the record since December 2003 includes VA treatment records which show the Veteran has glaucoma.  

At the June 2010 Board hearing, the Veteran testified that his eyesight worsened while in service.  He also testified that he was slammed into the ground by his instructor, to avoid being hit by grenade shrapnel.  The Veteran also testified that he was hit by pugil sticks during combat training and was also hit on the head by a drill sergeant.  He also alleged that he was exposed to chemicals during service.

Additionally, at the hearing, the Veteran submitted textual evidence regarding macular holes and retinal detachment.  An article on macular holes indicates that a macular hole is related to aging and usually occurs in people over the age of 60, can result from eye disorders, including nearsightedness, macular pucker, retinal detachment, and injury to the eye.  Information from the Charles Retina Institute indicates that retinal detachment can occur based on a variety of factors, including  hereditary abnormalities of the peripheral retina often associated with myopia, eye trauma, complications of eye surgery for cataract, glaucoma, various retinal and macular diseases, or vision correction.  An abstract for an article entitled "Glaucoma following retinal detachment operations" indicates that one to five percent of patients develop glaucoma after retinal detachment operations.

The July 1977 Board decision originally denied the Veteran's claim of service connection for a right eye disability because the evidence did not show a gross change in the Veteran's visual acuity between entry into service and separation.  The July 1977 Board decision also denied the claim because the evidence did not show trauma, injury, or disease to the right eye during service and a detached retina was not reported or found in service.  The December 2003 rating decision declined to reopen the Veteran's claim based on a conclusion that the Veteran did not submit new and material evidence.  

The Veteran's testimony at the June 2010 hearing and the textual evidence are new in that they were not previously of record.  The Veteran's testimony is also material in that it provides the Veteran's competent testimony regarding the observable symptoms and events he experienced during service that may have related to his right eye disability.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The textual evidence is material in that it indicates a potential association between the macular hole noted on June 22 and the retinal detachment found after service.  It also indicates a potential relationship between the surgery the Veteran had to repair the detached retina and his current glaucoma.  Hence, this evidence specifically relates to unestablished facts necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim.  Since the evidence is both new and material, the claim of service connection for a right eye disability is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right eye disability is reopened; to this extent only, the appeal is granted.


REMAND

The Board has determined that before it can adjudicate the Veteran's claim, additional development is required, as described below.

VA Treatment Records

In the Veteran's July 2006 claim to reopen he reported that he had received all of his treatment for his right eye at VA Medical Centers.  Specifically, he noted that he received treatment at the VA in Denver, Colorado from 1979 to 1984, at the VA in Bay Pines, Florida from 1995 to 2005, and at the VA Community Based Outpatient Clinic in Carthage, New York since that time.  The record reflects VA treatment records from July 1975 to July 1976 and from April 1999 to the present.  The record does not contain VA treatment records from 1979 to 1984 or from 1995 to April 1999.  Additionally, the most recent VA treatment records that have been associated with the claims file are from September 2008.  As these identified VA treatment records are constructively of record and may be pertinent to the Veteran's claim, they must be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA Examination

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the correct standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

Temporary flare-ups of a preexisting disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The Veteran alleges that his current right eye disabilities result from aggravation of a macular hole during service.  The record reflects that several right eye defects were noted on entrance into service, while others were noted shortly after entrance into service.  The Board will discuss these findings, in turn.

On June 1972 service entrance examination amblyopia was noted to be present since birth.  The Veteran's uncorrected distant vision in the right eye was 20/400.  Refractive error of the eye and amblyopia since birth are congenital or developmental defects that are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, if superimposed disease or injury occurs to such congenital or developmental defects during service, then service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  The Board notes that the Veteran and his attorney have contended that amblyopia was a mistaken diagnosis and actually represented a macular hole in the Veteran's right eye.

Defective color vision was also noted on entrance examination; hence, the Veteran is not presumed sound as to defective color vision.  As a result, it is the Veteran's burden to establish that the disability underwent a permanent increase in severity in service beyond the normal progression of the disability in order for service connection to be granted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Veteran has not alleged or submitted any evidence indicating that pre-existing defective color vision was aggravated by service.

A macular hole in the Veteran's right eye was not noted on June 19, 1972 service entrance examination; however, a June 22nd eye consultation report completed at Fort Knox, Kentucky notes a macular hole in the right eye.  The Board notes that this record does not contain the year of the report; however, the Veteran has testified that this consultation was completed during his basic training which he completed at Fort Knox.  He also stated that he was not in Fort Knox again once he completed basic training.  Based on these facts, the Board concludes that this examination was completed on June 22, 1972.  Notably, the Veteran and his attorney do not dispute and have alleged that the examination occurred in 1972.  Textual evidence from the National Eye Institute states that macular holes often begin gradually and that people may notice a slight distortion or blurriness in their straight-ahead vision.  The Board finds that the proximity in time between the entrance examination and the eye consultation report noting a macular hole when considered with this textual evidence is clear and unmistakable evidence that the macular hole pre-existed the Veteran's service.  See 38 C.F.R. § 3.303(c) (manifestation of legions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short of a period, will establish pre-service existence thereof).   

The Veteran alleges that the macular hole increased in severity during service, because he was exposed to chemicals in service and also has reported a history of injury to the head during combat training.  The Veteran testified at the June 2010 hearing that his vision got increasingly worse during service.  

The Veteran was discharged from service in June 1975.  On separation examination, uncorrected distant vision in the right eye was 20/200 and the Veteran reported that he was in good health "except for [his] bad right eye."  

July 1975 VA records note the Veteran had an area of retinoschisis underlying a detachment with full thickness retinal hole adjacent to the area and a macular cyst.  A few days later, the Veteran underwent a retinal re-attachment. 

With respect to current disability, VA treatment records show the Veteran has glaucoma.  The Veteran also testified at the June 2010 hearing that he has cataracts.  

As noted above, the Veteran has submitted several articles that discuss macular holes, retinoschisis, and retinal detachment.  He has also submitted an article abstract that indicates that one to five percent of patients develop glaucoma after retinal detachment operations.

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions include whether a macular hole in the right eye was aggravated beyond its natural progression by the Veteran's service and whether there was any superimposed disability on refractive error and amblyopia incurred in service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Hence, the Board finds that a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records, that have not yet been associated with the claims file, showing treatment for the right eye at the Denver VA dated from 1979 to 1984, at the Bay Pines, Florida VA from 1995 to April 1999, and at the Carthage, New York VA from September 2008 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA eye examination to determine the nature and etiology of any current right eye disability.  All indicated tests and studies are to be performed.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  A notation to the effect that the record review took place should be included in the report of the examiner.  

The examiner is asked to identify the diagnoses for any current right eye disabilities.  The examiner is also asked to address the following questions:

(a)  (1)  Did a macular hole in the right eye permanently increase in severity during the Veteran's service?  In conjunction with this question, please also discuss whether there was any superimposed disability on the congenital defects of refractive error of the right eye or amblyopia of the right eye incurred during service.

(2)  If there was a permanent increase in the severity of a right eye macular hole during active service, was such increase due to the natural progression of the disability?  

(3)  If the clinical data supports the conclusion that a macular hole in the right eye permanently increased in severity during service beyond the natural progression of the disability, then is it at least as likely as not (50 percent probability or greater) that any of the Veteran's current right eye disabilities are residuals of the in service permanent increase in severity of the macular hole?

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If any of the requested opinions cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue of service connection for a right eye disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney an appropriate Supplemental Statement of the Case (SSOC), and afford them the appropriate time period for response.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



























Department of Veterans Affairs


